Exhibit 10.2
 
 
Continuing Agreement for Standby Letters of Credit
(this “Agreement")
 
In consideration of the issuance by Citibank, N.A. ("Citibank"), in its
discretion, from time to time, of one or more irrevocable standby or direct pay
letters of credit (each a "Credit") substantially in accordance with the terms
and conditions provided by the undersigned (the "Applicant") on the application
corresponding hereto (the "Application") or as otherwise requested by Applicant
in writing, and as the same may be amended from time to time, Applicant
unconditionally agrees with Citibank as follows:
 
1.
Reimbursement.

Applicant will reimburse Citibank, on demand, for the amount of each payment
Citibank makes against a corresponding demand under the Credit. Reimbursement
shall be due, for demands made by 12:00 Noon Eastern time, on the day on which
Citibank makes such payment under the Credit, and, for demands made after 12:00
Noon Eastern time, on the business day immediately following such demand.
 
2.
Commissions, Fees, Charges and Expenses.

Applicant will pay Citibank (a) commissions and fees on the Credit at such rates
and times as Applicant and Citibank may agree in writing or, in the absence of
such an agreement, in accordance with Citibank's standard commissions and fees
then in effect, to cover the full tenor of the Credit without refund for any
unused portion of such tenor, and (b) on demand, all expenses which Citibank may
pay or incur in connection with the Credit.
 
3.
Payments; Interest on Past Due Amounts; Computations.

All amounts due from Applicant shall be paid to Citibank at 399 Park Avenue, New
York, New York 10043 (or such other address notified to Applicant in writing),
without defense, set-off, cross-claim or counterclaim of any kind, in U.S.
Dollars and in same day funds, provided that if the amount due is based on
Citibank's payment in a currency other than U.S. Dollars, Applicant will pay the
equivalent of such amount in U.S. Dollars computed at Citibank's selling rate
for cable transfers to the place where, and in the currency in which, Citibank
paid such amount, or, at Citibank's option, Applicant will pay in such other
currency, place, form and manner as Citibank finds reasonably acceptable.
Applicant's obligation to make payments in U.S. Dollars shall not be satisfied
by any tender, or any recovery by Citibank pursuant to any judgment, which is
expressed in or converted into any currency other than U.S. Dollars, except to
the extent that such tender or recovery results in the actual receipt by
Citibank in New York of the full amount of U.S. Dollars payable under this
Agreement. Any amount not paid when due shall bear interest until paid in full
at a daily fluctuating interest rate per annum equal to two percent per annum
above the rate of interest announced publicly from time to time by Citibank in
New York as Citibank's Base Rate. Applicant authorizes Citibank to charge any
account of Applicant for any amount when due. Unless otherwise agreed in writing
as to the Credit and subject to any other provision of this Agreement, all
computations of commissions, fees and interest shall be based on a 360-day year
and actual days elapsed.
 
4.
Additional Costs.

If Citibank determines that the introduction or effectiveness of, or any change
in, any law or regulation or compliance with any guideline or request from any
central bank or other government or quasi-government authority (whether or not
having the force of law) affects or would affect the amount of capital or
reserves required or expected to be maintained by Citibank or any corporation
controlling Citibank and Citibank determines that the amount of such capital or
reserve is increased by or based upon the existence of the Credit, then
Applicant shall pay Citibank on demand from time to time additional amounts
sufficient in Citibank's judgment to compensate for the increase. Citibank's
certificate as to amounts due shall be conclusive, in the absence of manifest
error.
 
5.
Taxes.

All payments made to Citibank shall be made free and clear of and without
deduction for any present or future taxes, levies, imposts, deductions, charges,
or with holdings, and all related liabilities, excluding income taxes imposed by
the jurisdiction of Citibank's head office or the office issuing the Credit (all
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities are called "Taxes"). If any Taxes shall be required by law to be
withheld or deducted from or in respect of any sum payable under this Agreement,
(a) the sum payable under this Agreement shall be increased as may be necessary
so that after making all required withholdings or deductions Citibank receives
an amount equal to the sum Citibank would have received had no such with
holdings or deductions been required, (b) Applicant shall be responsible for
payment of the amount to the relevant taxing authority, (c) Applicant shall
indemnify Citibank on demand for any Taxes paid by Citibank and any liability
(including penalties, interest and expenses) arising from such payment or in
respect of such Taxes, whether or not such Taxes were correctly or legally
asserted, and (d) Applicant shall provide Citibank with the original or a
certified copy of the receipt evidencing each Tax payment within 30 days of the
tax payment date.
 
6.
Indemnification.

Applicant will indemnify and hold Citibank and its officers, directors,
affiliates, employees, attorneys and agents (each, an "Indemnified Party")
harmless from and against any and all claims, liabilities, losses, damages,
costs and expenses, including reasonable attorneys' fees and disbursements,
other dispute resolution expenses (including fees and expenses in preparation
for a defense of any investigation, litigation or proceeding) and costs of
collection that arise out of or in connection with: (a) the issuance of the
Credit, (b) any payment or action taken or omitted to be taken in connection
with the Credit (including any action or proceeding seeking (i) to restrain any
drawing under the Credit, (ii) to compel or restrain the payment of any amount
or the taking of any other action under the Credit, (iii) to compel or restrain
the taking of any action under this Agreement, or (iv) to obtain similar relief
(including by way of interpleader, declaratory judgment, attachment or
otherwise), regardless of who the prevailing party is in any such action or
proceeding), (c) the enforcement of this Agreement or (d) any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government authority or any other cause beyond Citibank's control, except in
each of (a) through (d) above, to the extent such claim, liability, loss,
damage, cost or expense is found in a final, non-appealable judgment by a court
of competent jurisdiction to have resulted from such Indemnified Party's gross
negligence or willful misconduct. Applicant will pay on demand from time to time
all amounts owing under this section.
 
7.
Obligations Absolute.

Applicant's obligations under this Agreement (the "Obligations") shall be
unqualified, irrevocable and payable in the manner and method provided for under
this Agreement irrespective of: (i) any lack of validity or enforceability of
this Agreement, the Credit, or any other agreement, application, amendment,
guaranty, document, or instrument relating thereto, (ii) any change in the time,
manner or place of payment of or in any other term of all or any of the
Obligations of Applicant or the obligations of any person or entity that
guarantees the Obligations, (iii) the existence of any claim, set-off, defense
or other right that Applicant may have at any time against any beneficiary or
any transferee of the Credit (or any person or entity for whom any such
beneficiary or transferee may be acting), Citibank or any other person or
entity, whether in connection with any transaction contemplated by this
Agreement or any unrelated transaction, or any claim by Citibank or Applicant
against the beneficiary of the Credit for breach of warranty, (iv) any exchange,
release or non-perfection of any collateral or release or amendment or waiver of
or consent to departure from the terms of any guarantee or security agreement,
for all or any of the Obligations, (v) any draft, or other document presented
under the Credit being forged, fraudulent or invalid or any statement therein
being untrue or inaccurate, (vi) any failure by Citibank to issue the Credit (or
any amendment thereto) in the form requested by or agreed with Applicant, unless
Citibank receives written notice from Applicant of such failure within three
business days after Applicant shall have received a copy of the Credit (or such
amendment) and such failure is material and consequential, (vii) any previous
Obligation, whether or not paid, arising from Citibank's payment against any
draft, certificate or other document which appeared on its face to be signed or
presented by the proper party but was in fact signed or presented by a party
posing as the proper party, (viii) payment by Citibank under the Credit against
presentation of a draft or other document that does not comply with the terms
and conditions of the Credit unless Citibank receives written notice from
Applicant of such discrepancy within three business days following Applicant's
receipt of such draft or other document, and (ix) any action or inaction taken
or suffered by Citibank or any of its affiliates or correspondents in connection
with the Credit or any relevant draft, certificate or other document, if taken
in Good Faith (as defined in Article 5 of the New York Uniform Commercial Code).
 
8.
Limitations of Liability.

Without limiting any other provision of this Agreement, Citibank: (i) may rely
upon any oral, telephonic, telegraphic, facsimile, electronic, written or other
communication believed in Good Faith to have been authorized by Applicant,
whether or not given or signed by an authorized person, (ii) shall not be
responsible for errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document in connection with the Credit,
whether transmitted by courier, mail, telex, any other telecommunication, or
otherwise, or for errors in interpretation of technical terms or in translation
(and Citibank and its correspondents may transmit Credit terms without
translating them), (iii) shall not be responsible for the identity or authority
of any signer or the form, accuracy, genuineness, falsification or legal effect
of any draft, certificate or other document presented under the Credit if such
draft, certificate or other document on its face appears to comply with the
terms and conditions of the Credit, (iv) shall not be responsible for any acts
or omissions by or the solvency of the beneficiary of the Credit, (v) may accept
or pay as complying with the terms and conditions of the Credit any draft,
certificate or other document appearing on its face (A) substantially to comply
with the terms and conditions of the Credit, (6) to be signed or presented by or
issued to any successor of the beneficiary or any other person in whose name the
Credit requires or authorizes that any draft, certificate or other document be
signed, presented or issued, including any administrator, executor, personal
representative, trustee in bankruptcy, debtor in possession, liquidator,
receiver, or successor by merger or consolidation, or any other person or entity
purporting to act as the representative of or in place of any of the foregoing,
or (C) to have been signed, presented or issued after a change of name of the
beneficiary, (vi) may disregard (A) any requirement stated in the Credit that
any draft, certificate or other document be presented to it at a particular hour
or place and (B) any discrepancies that do not reduce the value of the
beneficiary's performance to Applicant in any transaction underlying the Credit,
(vii) may accept as a "draft" any written or electronic demand or other request
for payment under the Credit, even if such demand or other request is not in the
form of a negotiable instrument, (viii) shall not be responsible for the
effectiveness or suitability of the Credit for Applicant's purpose, or be
regarded as the drafter of the Credit regardless of any assistance that Citibank
may, in its discretion, provide to Applicant in preparing the text of the Credit
or amendments thereto, (ix) shall not be liable to Applicant for any
consequential or special damages, or for any damages resulting from any change
in the value of any foreign currency, services or goods or other property
covered by the Credit, (x) may assert or waive application of any UCP or ISP (in
each case, as defined below) article primarily benefiting bank issuers, (xi) may
honor a previously dishonored presentation under the Credit, whether pursuant to
court order, to settle or compromise any claim that it wrongfully dishonored or
otherwise and shall be entitled to reimbursement to the same extent as if it had
initially honored plus reimbursement of any interest paid by it and (xii) is
authorized (but shall not be required) to disregard any non-documentary
conditions stated in the Credit. None of the circumstances described in this
section shall place Citibank or any of its affiliates or correspondents under
any resulting liability to Applicant.
 
9.
Independence.

Applicant acknowledges that the rights and obligations of Citibank under the
Credit are independent of the existence, performance or nonperformance of any
contract or arrangement underlying the Credit, including contracts or
arrangements between Citibank and Applicant and between Applicant and the
beneficiary of the Credit. Citibank shall have no duty to notify Applicant of
its receipt of a demand presented under the Credit or of its decision to honor
such demand. Citibank may, without incurring any liability to Applicant or
impairing its entitlement to reimbursement under this Agreement, honor the
Credit despite notice from Applicant of, and without any duty to inquire into,
any defense to payment or any adverse claims or other rights against the
beneficiary of the Credit or any other person. Citibank shall have no duty to
request or require the presentation of any document, including any default
certificate, not required under the terms and conditions of the Credit. Citibank
shall have no duty to seek any waiver of discrepancies from Applicant, nor any
duty to grant any waiver of discrepancies that Applicant approves or requests.
Citibank shall have no duty to extend the expiration date or term of the Credit
or to issue a replacement letter of credit on or before the expiration date of
the Credit or the end of such term.
 
10.
Transfers.

If, at Applicant's request, the Credit is issued in transferable form, Citibank
shall have no duty to determine the proper identity of anyone appearing in any
transfer request, draft, or other document as transferor or transferee, nor
shall Citibank be responsible for the validity or correctness of any transfer.
 
11.
Extensions and Modifications of the Credit.

This Agreement shall be binding upon Applicant with respect to any extension or
modification of the Credit made at Applicant's request or with Applicant's
consent. Applicant's Obligations shall not be reduced or impaired in any way by
any agreement by Citibank and the beneficiary of the Credit extending Citibank's
time to honor or to give notice of discrepancies.
 
12.
Collateral.

If at any time and from time to time Citibank, in its discretion, requires
collateral (or additional collateral), Applicant will on demand assign and
deliver to Citibank as security for the Obligations, cash collateral of a value
satisfactory to Citibank or make such cash payment as Citibank may require.
 
13.
Covenants of Applicant.

Applicant will (a) comply with all U.S. and non-U.S. laws, regulations and rules
(including foreign exchange control regulations) now or later applicable to the
Credit, transactions related to the Credit, or Applicant's execution, delivery
and performance under this Agreement, and deliver to Citibank, upon reasonable
request, satisfactory evidence of such compliance, (b) deliver to Citibank, upon
reasonable request, independently audited financial statements and other
information concerning Applicant's financial condition and business operations,
(c) permit Citibank to inspect its books and records on reasonable notice and
(d) inform Citibank immediately upon Applicant becoming aware of the occurrence
of an Event of Default (as defined below).
 
14.
Representations and Warranties of Applicant.

Applicant represents and warrants that (a) it is validly existing and in good
standing under the laws of the jurisdiction in which it is organized, (b) its
execution, delivery and performance of this Agreement are within its powers,
have been duly authorized, do not contravene any contract binding on or
affecting it or any of its properties, do not violate any applicable law or
regulation, and do not require any notice, filing or other action to or by any
governmental authority, (c) this Agreement is valid and binding upon Applicant,
(d) the financial statements most recently received by Citibank from Applicant
fairly present its financial condition in accordance with generally accepted
accounting principles, and there has been no material adverse change in the
business, financial condition or operations of the Applicant and its
subsidiaries, taken as a whole, since the date of such financial statements; and
(e) there is no pending or threatened action which may materially adversely
affect its financial condition or business or which purports to affect the
validity or enforceability of this Agreement, the Credit or any transaction
related to the Credit. Each request by Applicant for a Credit or any amendment
thereto shall constitute its representation and warranty that the foregoing
statements are true and correct as if made on the date of such request.
 
15.
Default.

Each of the following shall be an "Event of Default" under this Agreement: (a)
Applicant's failure to pay when due any obligation to Citibank or its
subsidiaries or affiliates (under this Agreement or otherwise), (b) Applicant's
failure to perform or observe any other term or covenant of this Agreement, (c)
Applicant's breach of any representation or warranty made in this Agreement or
any document delivered by it under this Agreement, (d) Applicant's dissolution
or termination, (e) institution by or against Applicant of any proceeding under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or seeking the appointment of a receiver, trustee, or other similar
official for Applicant or for any substantial part of its property and such
proceedings are not dismissed within 60 days, (f) any actual or threatened
seizure, vesting or intervention by or under authority of a government by which
Applicant's management is displaced or its authority or control of its business
is curtailed, (g) attachment or restraint of any funds or other property which
may be in, or come into, the possession or control of Citibank or of any third
party acting on Citibank's behalf, for the account or benefit of Applicant, or
the issuance of any order of any court or other legal process against the same,
or (h) the occurrence of any of the above events with respect to any person or
entity which has heretofore or hereafter guaranteed or provided any collateral
security for any of the Obligations.
 
16.
Remedies.

If any Event of Default shall have occurred and be continuing, the amount of the
Credit as well as any or all Obligations, whether or not matured or contingent,
shall, at Citibank's option, become due and payable immediately without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by Applicant; provided, however, that in the event of an actual
or deemed entry of an order for relief with respect to Applicant under
applicable bankruptcy law, the amount of the Credit and all Obligations shall
automatically become due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived by Applicant.
 
17.
Set-off.

If any Event of Default shall occur and be continuing, Citibank may set off and
apply any and all deposits pledged by Applicant to Citibank as security for the
Credits (the “Collateral”) against any and all of the Obligations, irrespective
of whether or not Citibank shall have made any demand under this Agreement and
although such Collateral or Obligations may be unmatured or contingent.
 
18.
Waiver of Immunity.

Applicant acknowledges that this Agreement is, and the Credit will be, entered
into for commercial purposes and, to the extent that Applicant now or later
acquires any immunity from jurisdiction of any court or from any legal process
with respect to itself or its property, Applicant now irrevocably waives its
immunity with respect to the Obligations.
 
19.
Notices; Co-Applicants; Interpretation; Severability.

Notices shall be effective, if to Applicant, when sent to its address indicated
below the signature line and, if to Citibank, when received at 399 Park Avenue,
New York, New York 10043, with a copy to Citicorp North America, Inc., 3800
Citibank Center, Tampa FL 33610, or as to either party, such other address as
either may notify the other in writing. Notices to the beneficiary of the Credit
shall be effective when sent to the address maintained in Citibank's letter of
credit records for such beneficiary, and Applicant agrees to hold Citibank
harmless with respect to any claim by the beneficiary of non-receipt of such a
notice. If this Agreement is signed by two or more entities, (i) each such
entity shall be deemed an "Applicant" hereunder, (ii) each Applicant shall be
jointly and severally liable for all Obligations and waives any defense that
might otherwise be available to a guarantor of such Obligations, and (iii)
notices from Citibank in connection with this Agreement or the Credit to any
Applicant and notices from, or the consent of, any Applicant in connection with
this Agreement or the Credit shall be sufficient to bind all Applicants.
Headings are included only for convenience. The term "including" means
"including without limitation." If any provision of this Agreement is held
illegal or unenforceable, the validity of the remaining provisions shall not be
affected.
 
20.
Successors and Assigns.

This Agreement shall be binding upon Applicant and its successors and permitted
assigns, and shall inure to the benefit of and be enforceable by Citibank, its
successors and assigns. Applicant shall not voluntarily transfer or otherwise
assign any of its obligations under this Agreement. Citibank may transfer or
otherwise assign its rights and obligations under this Agreement, in whole or in
part, and shall be forever relieved from any liability with respect to the
portion of Citibank's rights or obligations transferred or assigned. Applicant
acknowledges that information pertaining to Applicant as it relates to this
Agreement or the Credit may be disclosed to (actual or potential) transferees,
assignees, affiliates, contractors or, if required by law, court order or
mandate, government authorities. This Agreement shall not be construed to confer
any right or benefit upon any person or entity other than Applicant and Citibank
and their respective successors and permitted assigns.
 
21.
Modification; No Waiver.

None of the terms of this Agreement may be waived or amended except in a writing
signed by the party against whose interest the term is waived or amended.
Forbearance, failure or delay by Citibank in the exercise of a remedy shall not
constitute a waiver, nor shall any exercise or partial exercise of any remedy
preclude any further exercise of that or any other remedy. Any waiver or consent
by Citibank shall be effective only in the specific instance and for the
specific purpose for which it is given and shall not be deemed, regardless of
frequency given, to be a further or continuing waiver or consent.
 
22.
Multiple Role Disclosure.

Citibank and its affiliates offer a wide range of financial services, including
back-office letter of credit processing services on behalf of financial
institutions and letter of credit beneficiaries. Such services are provided
internationally to a wide range of customers, some of whom may be Applicant's
counterparties or competitors. Applicant acknowledges and accepts that Citibank
may perform more than one role in relation to a particular Credit, including to
advise the Credit notwithstanding the selection by Applicant of an additional or
alternative advising bank.
 
23.
Entire Agreement; Remedies Cumulative; Delivery by Facsimile.

This Agreement constitutes the entire agreement between the parties concerning
Citibank's issuance of the Credit for Applicant's account and supersedes all
prior or simultaneous agreements, written or oral. All rights and remedies of
Citibank under this Agreement and other documents delivered in connection with
this Agreement are cumulative and in addition to any other right or remedy under
this Agreement, the Credit or applicable law. Applicant may submit an executed
Application for the Credit in original form or it may do so by fax or via a
Citibank electronic banking platform such as "CitiDirect", and Applicant will be
bound by any instructions so given. Delivery of a signed signature page to this
Agreement by facsimile transmission shall be effective as, and shall constitute
physical delivery of, a signed original counterpart of this Agreement.
 
24.
Termination; Surviving Provisions.

This is a continuing agreement and shall remain in effect until Citibank's
receipt of written notice of termination from Applicant. Termination shall not
release Applicant from any liability for Obligations existing on, or resulting
from, or incidental to a Credit issued on or before, or issued pursuant to any
Citibank commitment existing on, the date on which Citibank receives such
notice. Restrictive provisions in this Agreement, such as indemnity, tax,
immunity and jurisdiction provisions shall survive termination of this
Agreement. If the Credit is issued in favor of any bank, Citibank branch or
other entity in support of an undertaking issued by such bank, branch or entity
on behalf of Applicant or Citibank, Applicant shall remain liable under this
Agreement (even after expiry of the Credit) for amounts paid and expenses
incurred by Citibank with respect to the Credit or such undertaking until such
time as Citibank or such other bank, branch or entity shall have no further
liability, under applicable law, in connection with such undertaking.
 
25.
Governing Law; Governing Rules.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF APPLICANT AND CITIBANK
HEREUNDER SHALL BE GOVERNED BY AND SUBJECT TO THE LAWS OF THE STATE OF NEW YORK
AND APPLICABLE U.S. FEDERAL LAWS.
(b) Applicant agrees that Citibank may issue any Credit subject to the Uniform
Customs and Practice for Documentary Credits, International Chamber of Commerce
("ICC”) Publication Nos. 500 or 600 (the "VCP") or the International Standby
Practices, ICC Publication No. 590 (the "ISP") or, at Citibank's option, such
later revision thereof or other ICC rules in effect at the time of issuance of
the Credit. Citibank's privileges, rights and remedies under ICC rules shall be
in addition to, and not in limitation of, its privileges, rights and remedies
expressly provided for herein. The UCP and the ISP (or such later revision of
either), shall serve, in the absence of proof to the contrary, as evidence of
general banking usage with respect to the subject matter thereof. (c) Applicant
agrees that for matters not addressed by the UCP or the ISP, each Credit shall
be subject to and governed by the laws of the State of New York and applicable
U.S. Federal

 
 

--------------------------------------------------------------------------------

 

laws. If, at Applicant's request, a Credit expressly chooses a state or country
law other than New York State law, or is silent with respect to UCP, ISP or
governing law, Citibank shall not be liable for any payment, cost, expense or
loss resulting from any action or inaction taken by Citibank if such action or
inaction is or would be justified under UCP, ISP, New York law, applicable U.S.
Federal law or the law governing the Credit.
 
26.
Jurisdiction; Service of Process.

Applicant now irrevocably submits to the non-exclusive jurisdiction of any state
or federal court sitting in New York, New York, for itself, and in respect of
any of its property and, if a law other than New York State law has been chosen
to govern the Credit, Applicant also now irrevocably submits to the
non-exclusive jurisdiction of any court sitting in such jurisdiction. Applicant
agrees not to bring any action or proceeding against Citibank in any
jurisdiction not described in the immediately preceding sentence. Applicant
irrevocably waives any objection to venue or any claim of inconvenience.
Applicant agrees that any service of process or other notice of legal process
may be served upon it by mail or hand delivery if sent to:
 


at:
 



 
 
which Applicant now designates its authorized agent for service of process in
relation to the Credit and this Agreement. (If no authorized agent is designated
in the space provided above, Applicant agrees that process shall be deemed
served if sent to its address given for notices under this Agreement.) Applicant
agrees that nothing in this Agreement shall affect Citibank's right to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against Applicant in any other jurisdiction. Applicant agrees
that final judgment against it in any action or proceeding shall be enforceable
in any other jurisdiction within or outside the United States of America by suit
on the judgment, a certified copy of which shall be conclusive evidence of the
judgment.
 
Global Transaction Services
 
www.transactionservices.citigroup.com
 
©2007 Citibank, N.A. All rights reserved. Citi and Arc Design and CitiDirect are
service marks of Citigroup Inc., used and registered throughout the world.


27.
JURY TRIAL WAIVER. APPLICANT AND CITIBANK EACH IRREVOCABLY WAIVES ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM, COUNTERCLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF THIS AGREEMENT, THE CREDIT, OR ANY DEALINGS WITH ONE ANOTHER RELATING TO
THE SUBJECT MATTER OF THIS AGREEMENT.

 
Applicant:
 
Company Name
By:  Authorized Signer
Print Name
Title
Address
 
Date

 
Co-Applicant (if any):
 
Company Name
By:  Authorized Signer
Print Name
Title
Address
 
Date
(For Citibank Use Only)
Approvals to Issue
Relationship Manager (Signature & Stamp)
Other required Signature & Stamp